Case 1:20-cv-04593-CC-CCB Document 1 Filed 11/10/20 Page 1 of 24

oa

FILED IN CLERK’S OFFICE

IN THE UNITED STATES DISTRICT COURT::-.. US-0.©. -Atianta
FOR THE NORTHERN DISTRICT OF GEORGIA“ NOV 10 2020

  

ATLANTA DIVISION -
B N/ HAT TRL eter
: . B le | Deputy Clerk
LAKEISHA GRIFFITH, ) Civil Action No:
Plaintiff, 1 320-CV-4593
v. ) JURY TRIAL DEMANDED
-. DEKALB COUNTY )
SCHOOL DISTRICT and )
PAMELA BENFORD, )
REGIONAL SUPERINTENDENT, )
in her individual capacity )
Oe | )
Defendants. )
COMPLAINT FOR DAMAGES

 

COMES NOw, Plaintiff, LaKeisha Griffith (“Plaintiff or “Principal
Griffith”), pro-se, and files this Complaint for Damages, showing the court as
follows: |

- NATURE OF COMPLAINT
l.

Plaintiff brings this action for damages, liquidated damages, and reasonable
attorney fees for Defendant DeKalb County Schools District’s (“Defendant Dekalb
County Schools’ ’) violation of her rights under Title VII of the Civil Rights Act of
1964, as amended (“Title VII’) and the Civil Rights Act of 199 1,42 U.S.C. § 1981,

et, seq. (“Section 1981).

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 2 of 24

2.

‘Plaintiff also brings this action for damages, liquidated damages, and
reasonable attorney fees for Defendant Dekalb County Schools’ and Defendant .
Region Superintendent, Pamela Benford’s (“Defendant Pamela Benford)
(collectively, “Defendants”) violations of her rights under 42 U.W.C. § 1983 for
discrimination and retaliation based on Sex in violation of the Equal Protection
. Clause of the Fourteenth Amendment of the United States Constitution, U.S. Const.

amend. XIV and violation of Plaintiffs rights under the First Amendment to the
United States Constitution as enforced through 42 U.S.C. § 1983.
oe JURISDICTION AND VENUE
3,
_ Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. §§ 1331
and 1343, 42 U.S.C. § 1981, and 29 U.S.C. § 261(b)

The unlawful employment practices alleged in this Complaint were
committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.
§ 1981, venue is appropriate with this Court. |

| ADMINISTRATIVE PROCEDURES

5.

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 3 of 24

Plaintiff has fulfilled all conditions necessary to proceed with this cause of
action under Title VII. Plaintiff filed her Charge of Discrimination with the EEOC
~ on June 1, 2020; the EEOC issued its Notice of Right to Sue on August 24, 2020.

6.

Plaintiff timely files this action within ninety (90) days of receipt of the Notice

of Right to Sue from the EEOC. |
PARTIES
7.

Plaintiff is a female citizen of the United Stated of America and is subject to |

the jurisdiction of this court.
8.
_

: At all times relevant, Defendant DeKalb County Schools was qualified and
licensed to do business in Georgia, and at all times material hereto has conducted
business within this District.

9.

Defendant DeKalb County Schools may be served with by process by
delivering’ a copy of the summons and complaint to Marissa Key, Chief Legal
Officer, Dekalb County Board of Education, 1701 Mountain Industrial Blvd., Stone

_ Mountain, GA 30083.

10.

 
Case 1:20-cv-04593-CC-CCB Document 1 Filed 11/10/20 Page 4 of 24

Defendant Pamela Benford may be served with process by delivering a copy
of the summons and complaint to her place of business, Dekalb County Board of
Education, 1701 Mountain Industrial Blvd., Stone Mountain, GA 30083.

| FACTUAL ALLEGATIONS
dW

LaKeisha Griffith was originally hired by Defendant DeKalb County Schools
as a substitute teacher in 2005. —

12.
LaKeisha Griffith was re-hired by the Defendant on or about January 5, 2016,
as Assistant Principal of Southwest DeKalb High School.
13.
LaKeisha Griffith was appointed Principal of Towers High School on or
about July 5, 2018.
14.
Principal Griffith directly reported to Pamela _ Benford, Region
Superintendent for Defendant DeKalb County Schools. |
- 15.

In late Tuly 2018, Region Superintendent Pamela Benford questioned

Principal Griffith about her marital status and home life.

- 16.

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 5 of 24

During the July 2018 conversation, Regional Superintendent Pamela Benford
informed Principal Griffith that “it would be difficult to perform the responsibilities
of the Principalship as a single woman”.

17.

Regional Superintendent Benford stated to Principal Griffith, “You will not .

be able to be a mother for your children at all times. You will have to miss most of
their events and activities. As a rule, you should only plan to attend events that will
happen only once’”’.

18.

In closing the conversation, ‘Region Superintendent Benford stated to
Principal Griffith ~The Principalship will be tough if you are raising children on your
own”. “Why are you not married?”

19:

In August of 2018, Region Superintendent Pamela Benford referred to

Principal Griffith as “little girl” during a Principal’s meeting.
20. of
Region Superintendent Benford made a habit out of referring to Principal

Griffith as “little girl” in the presence of other colleagues and employees.

21.
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 6 of 24

“ In April of 2019, after forcing Principal Griffith to change an employee
evaluation, Principal Griffith noted the evaluation was being changed at the direction
of Region Superintendent Benford. a

22.

Immediately after reading the comments entered by Principal Griffith, Region
. Superintendent Pamela Benford became highly agitated and visibly upset, stating:
“What’s the purpose of that little girl? You need to learn when to stop.”

| 23. .

In October of 2019, Region Superintendent Pamela Benford told Principal
Griffith: “You know I did not hire you. You were already selected before I came on-
board. The Superintendent selected you. I don’t know what he saw in you.”

| 24.

On September 16, 2019, Principal Griffith informed Region Superintendent
Pamela Benford that a disgruntled employee had filed a complaint with the Georgia
Professional Standards Commission against her. | |

25.
Principal Griffith shared with Regional Superintendent Benford that the
allegations were false and that she had sought legal counsel to address the
allegations. |

26.

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 7 of 24 .

| On September 17, 2019, at the order of Region Superintendent Benford, Dr.
Candace Alexander arrived at the worksite of Principal Griffith.
| 27. }
Dr. Candace Alexander directed Principal Griffith to leave the building with
her.
28.
Principal Griffith was forced to sit in the office of Region Superintendent
- Pamela Benford for over six hours without being advised as to the reason for being
escorted from her worksite..
29. |
Principal Griffith was not permitted to leave nor provided a break for lunch.
30.
Regional Superintendent Pamela Benford returned to her office sometime
after 5:00 p.m.
31.
Less than twenty-four hours after Principal Griffith informed Region
_ Superintendent Benford of the allegation, Region Superintendent Benford placed
Principal Griffith on administrative leave.

32.

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 8 of 24

Dr. Candace Alexander drove Principal Griffith back to her worksite and

advised her to collect any personal belongings she might need.
33.

Thereafter, Region Superintendent Pamela Benford began to systemically

escalate her discriminatory and retaliatory efforts against Principal Griffith. _
| 34.

Although Defendant DeKalb County Schools does not have a policy to
support placing Principal Griffith on leave due to an allegation made to an outside
agency, Principal Griffith was relieved of her duties. -

| 35.

Defendant DeKalb County Schools historically has not placed male
employees on leave pending the outcome of investigations being conducted on
behalf of the Professional Standards Commission.

36.

On September. 18, 2019, Region Superintendent Pamela Benford held a
meeting with Principals in Regional Six. :

37.

During the meeting with Principals, Region Superintendent Pamela Benford
disclosed confidential personnel information about Principal Griffith and shared the

- nature of the false allegation for which she was placed on leave.

 
Casé 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 9 of 24

38.

Two weeks after Region Superintendent Benford placed Principal Griffith on :
leave, she had Principal Griffith’s name removed from the school’s website.

39,

Defendant DeKalb Schools denied Principal Griffith’s due process rights as
outlined in O.C.G.A: § 20-2-940 (g) when it failed to hold a hearing after removing
her from work for more than ten days.

40.

Region Superintendent Benford also ordered all pictures of Principal Griffith
- removed from the school’s website.

. Al.

Shortly after Principal Griffith was placed on leave, Region Superintendent
Benford forbade any employees from speaking with Principal Griffith.

_ gn,

Region Superintendent Benford directed all school communications to

Principal Griffith’s email be terminated.
| 43.

On or. about October 3, 2019, Regional Superintendent sanctioned the.

administration of a staff perception survey. regarding Principal Griffith,

44,

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 10 of 24

Only select staff were directed to receive the survey and Principal Gniffith was
not to be told about the survey at the direction of Region Superintendent Benford.
4S,
On January 8, 2020, Principal Griffith received “Notice of Recommendation
for Termination”.
46,
Principal Griffith was charged with: “Willful Neglect of Duties, immorality

and Any Other Good and Sufficient Cause”. ~

47.

The allegations contained in the notice were not related to the reason Principal . |
Griffith was originally placed on leave.

48.

Defendant DeKalb Schools initiated termination procéedings for alleged
violations for which numerous similarly situated male employees were not
dismissed.

49,

Principal Griffith was never notified that a subsequent “investigation” was
_ being conducted.

50.

10

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 11 of 24

Both Defendant DeKalb County Schools and Region Superintendent Benford
failed to contact Principal Griffith, request any information or allow her participation
in the investigation into her alleged misconduct. ©

51.

Defendant DeKalb Schools Board Policy requires the participation of both .
Audits and Compliance and Legal Affairs to conduct allegations of alleged
| employee impropriety; however, neither department participated in the
investigation. | | OO

52.

On January 14, 2020, Region Superintendent Pamela Benford informed
Principals during an open meeting, that the Principalship at the school Principal
Griffith was assi gned to would be posted for hire and encouraged recommendations.

53.
On February 5 , 2020, Principal Griffith participated in a Termination Hearing.
| | 54.

During the hearing, evidence was presented to support claims of disparate

treatment of similarly situated employees.
55.
A legally binding Hearing Tribunal exonerated Principal Griffith of each of

the allegations alleged by Defendant DeKalb County Schools.

11

 

 
Case 1:20-cv-04593-CC-CCB Document 1 Filed 11/10/20 Page 12 of 24

56.
- The Hearing Tribunal rejected the recommendation to terminate Principal |
Griffith’s contract.
57.
' On February 8, 2020, Region Superintendent shared the outcomes of the
hearing with a subordinate employee who was also the Principal of another school.
58. |
During the conversation with the Principal, Region Superintendent Pamela
Benford stated, “Griffith tried to throw me under the bus. The district is going to
still fire her. She is probably going to try to file a lawsuit anyway.” |
59. |
Shortly after Principal Griffith provided testimony during the termination
hearing referencing emails sent to the Principal’s group, Region Superintendent .
Pamela Benford had Principal Griffith removed from the email chain. |
60.
On April 4, 2020, an Administrative Law Judge found no probable cause to
support the complaint as alleged for which Principal Griffith was originally placed
‘on leave for by Defendant DeKalb County Schools. |

61.

-12

 
. _ Case 1:20-cv-04593-CC-CCB Document 1 Filed 11/10/20 Page 13 of 24
Although Defendant purports to provide a legitimate non-discriminatory
reason for the adverse action, this reason is a pre-text.
| 62.
Others outside of Principal Griffith’s protected class were treated differently. |
CLAIMS FOR RELIEF
COUNT ONE: GENDER DISCRIMINATON IN VIOLATION OF TITLE
VIILOF THE CIVIL RIGHTS ACT OF 1964 | |
(Against Defendant DeKalb County Schools and Defendant Pamela Benford in her.
Official capacity as agent of DeKalb County Schools)
63. |
Plaintiff re-alleges the preceding paragraphs as if fully set forth fully herein.
64.

Defendant’s action in subjecting Plaintiff to different terms and conditions of
employment constitutes unlawful discrimination on the basis of her gender in
violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e
et. seq. and 42 U.S.C. section 1981A. -

65.

Defendants have willfully and wantonly disregarded Plaintiff's rights, and

their discrimination against Plaintiff was undertaken in bad faith.

66.

13

 
| Case 1:20-cv-04593-CC-CCB Document 1. Filed 11/10/20 Page 14 of 24

The effects of the conduct complained herein has'been to deprive Plaintiff of
equal employment oppartunity,, and has otherwise adversely affected her status as
~ an employee because of her gender.

61.

As a direct and proximate result of Defendants’ violation of Title VIL, Plaintiff
has been made the victim of acts that have adversely affected her economic,
psychological, and physical well-being.

68,

Accordingly, Defendants are liable for the damages Plaintiff has sustained as

a result of Defendants’ unlawful discrimination.
_ COUNT Two: RETALIATION IN VIOLATION OF TITLE Vil OF THE |
CIVIL RIGHTS ACT OF 1964
(Against Defendant DeKalb C. ounty Schools and Defendant Pamela Benford in her
official capacity as agent of DeKalb County Schools) |
69.

Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

70. |

Defendants’ actions, as detailed above; in terminating Plaintiff because of her
protected activity constitutes unlawful intentional retaliation in violation of Title VI.

71.

44

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 15 of 24

Defendants willfully and wantonly disregarded Plaintiff's rights, and
Defendants’ retaliation against Plaintiff was undertaken in bad faith.
72.
Accordingly, Defendants are liable for the damages Plaintiff has sustained as
a result of Defendants’ unlawful retaliation. |
COUNT THREE: RACE DISCRIMINATION IN VIOLATION OF TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964.
(Against Defendant DeKalb County Schools and Defendant Pamela Benford in her
official capacity as agent of DeKalb County Schools)
| 73.
Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.
74. |
Defendants’ actions in subjecting Plaintiff to different terms and conditions
of employment constitutes unlawful discrimination on the basis | of her race in
~ violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e
| ‘et seq. and 42 U.S.C. section 1981A. |
75.
Defendants have willfully and wantonly disregarded Plaintiff s rights, and its
‘disctimination, against Plaintiff was undertaken in bad faith.

76.

15

 
Case 1:20-cv-04593-CC-CCB Document 1 Filed 11/10/20 Page 16 of 24

The effect of the conduct complained of herein has been to deprive Plaintiff
of equal employment opportunity and has otherwise adversely affected her status as .
an employee because of her race.
77.
As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff
has been made the victim of acts that have adversely affected her economic,
psychological, and physical well-being. |
| 78.
Accordingly, Defendants are liable for damages Plaintiff has sustained as a
result of Defendants’ unlawful discrimination.
COUNT FOUR: RACE DISCRIMINATION IN VIOLATOIN OF 42 U.S.C. _
§ 1981 |
(Against Defendant DeKalb County Schools and Defendant Pamela Benford in her
official capacity as agent of DeKalb County Schools)
79, : or
Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.
80. |
Defendants subjected Plaintiff to discrimination and harassment on the basis

of her race.

81.

16

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 17 of 24

Defendants’ actions in subjecting Plaintiff to different terms and conditions
of employment constitutes unlawful discrimination on the basis of race in violation
if 42 U.S.C. section 1981.

82.

The effect of the conduct was to deprive Plaintiff of economic opportunities,
- and otherwise adversely effect Plaintiff’s status as an employee, because of her
race.

83.

As a direct and proximate result of these actions, Plaintiff has been made a

victim of acts that adversely affected her psychological and physical well being.
84,

As a direct and proximate result of Defendants’ unlawful employment
practices, Plaintiff has been embarrassed, humiliated and has suffered damage to her
emotional health, and has lost back pay and front pay.

85.

Defendants have willfully and wantonly disregarded Plaintiff’s rights, and

Defendants’ discrimination against Plaintiff was undertaken. in bad faith. |
86.
Defendants chose not to take appropriate remedial steps to prevent or correct

harassment.

 

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 18 of 24

- COUNT FIVE: GENDER BASED DISCRIMINATION IN VIOLATION OF

EQUAL PROTECTION RIGHTS UNDER THE FOURTEENTH
AMENDMENT PURSUANT TO 42 U.S.C. § 1983
(Against Defendant Pamela Benford in her individual capacity)

87 —
Plaintiff re-alleges the preceding paragraph as if set forth fully herein.

&8
Defendant Pamela Benford is a person for purposes of 42 U.S.C, § 1983.

89.
Plaintiff is a female and a member of a protected class for purposes of
interpretation of § 1983. -

90.

The Equal Protection Clause of the Fourteenth Amendment to the, United ~

States Constitution prohibits the states and state actors from discriminating against

individuals based on their sex.
91.
Defendant Pamela Benford: violated Plaintiff? s rights under the Equal
Protection Clause of the 14 Amendment by impermissibly discriminating against
her on the basis of her gender. |

92.

18 Vo

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 19 of 24

Defendant Pamela Benford encouraged the practice of gender stereotyping
* and discriminated against Plaintiff on the basis of gender because, among other
things, she oppressed her female employees, treated her male employees more
' favorably, disciplined her female employees more harshly as compared to her male
employees, and perpetuated a workplace environment of harassment and retaliation
against the female gender that deprived them of equal opportunity in the workplace.
93
Defendant DeKalb Schools failed to supervise or discipline Defendant Pamela
Benford and allowed her pattern of anti-harassment and non-discrimination to -
continues in. the workplace while Principal Griffith was employed by Defendant
DeKalb Schools. a |
94. |

Defendant Dekalb Schools had actual knowledge of Defendant Pamela

Benford’s pattern of wrongdoing and failed to prevent it or correct it.
95.

Defendant Pamela Benford executed a pattern of actions and decisions
contrary to Defendant Dekalb Schools written policies.

96.

Defendant DeKalb Schools failed to take action in accordance with its own

written policies.

19

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 20 of 24

97.
, Defendant Pamela Benford’s conduct as ‘alleged in this complaint denied
Plaintiff equal protection of the laws as guaranteed under . the Fourteenth
Amendment of the United States Constitution. |
98.

The effect of the conduct was to deprive Plaintiff of economic opportunities,
and otherwise adversely effect Plaintiff's status as an employee, including but not
limited to loss of wages, raises, retirement benefits, pain, suffering, harm to
reputation, and humiliation caused by such illegal treatment, because of her sex.

99.

Defendant Pamela Benford acted deliberately and with forethought to punish
and discriminate against Plaintiff with callous and/or reckless indifferences to her
federally protected rights, entitling Plaintiff to an award of punitive damages to be >
determined by the enlightened conscious of a jury.

100.

As a direct and proximate result of the discrimination described above,
Plaintiff has suffered injury and damages, inter alia, financial damages, mental pain
and suffering, harm to reputation, humiliation, mental anguish and substantial

emotional distress.

20

 
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 21 of 24

_ WHEREFORE, Plaintiff judgement as follows:

(a)

(b)

(©)

(d)
(e)
(f)

(g)

(h)

@

General damages for mental and emotional suffering caused by

Defendant’s misconduct;

Punitive damages against Defendant Pamela Benford

individually based on Defendant Pamela Benford’s willful,

>

malicious, intentional, and deliberate acts, including
ratification, condonation and approval of said acts;

Special damages and/or liquidated damages for lost wages and
Benefits and prejudgment interest thereon;

Reasonable attorney’s fees and expenses of litigation;

Trial by jury as to all issues; |

Prejudgment interest at the rate allowed by law;

Declaratory relief to the effect that Defendant has violated
Plaintiff's statutory rights;

Injunctive relief of reinstatement from further unlawful conduct
of the type described herein; and

All other relief to which she may be entitled.

21

 
Case 1:20-cv-04593-CC-CCB Document 1 Filed 11/10/20 Page 22 of 24

Respectfully submitted the 10" day of November, 2020.

LaKeisha N. Griffith
- Pro Se

113 Pebble Pond Drive
Lilburn, GA 30047
404-493-6234

Leriff2444@hotmail.com

22
Case 1:20-cv-04593-CC-CCB Document1 Filed 11/10/20 Page 23 of 24

LOCAL RULE 5.1 C CERTIFICATION

By signature below, I certify that the foregoing pleading was prepared in

~ Times New Roman, 14-point font in compliance with Local Rule 5.1C.

Respectfully submitted this 10% day of November, 2020.

LaKeisha Griffith
Pro Se
113 Pebble Pond Drive
Lilburn, GA 30047
404-493-6234 .
Lenff2444@hotmail.com

 

23

 
Case 1:20-cv-04593-CC-CCB Document 1 Filed 11/10/20 Page 24 of 24

EEOC Form 161 (11/16) . U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Lakeisha Griffith From: Atlanta District Office
113 Pebbie Pond Drive 7 100 Alabama Street, S.W.
Lilburn, GA 30047 , Suite 4R30
Atlanta, GA 30303
[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a)) .
EEOC Charge No. EEOC Representative : , Telephone No.

Paul Chung,
410-2020-04405 Investigator (404) 562-6858

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC. .

- Your allegations did not involve a disability as defined by the Americans With Disabilities Act.,
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after'the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

,

oo ago

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination. in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your.
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission
{ {) Digitally signed by Derick Newton

 

 

Derick Newton Sisicsncrnctme For - 8-24-2020
Enclosures(s) . Darrell E. Graham, (Date Mailed) —
District Director
ce Linda Woodard

Chief Human Capital Officer
DEKALB COUNTY SCHOOL SYSTEM
1701 Mountain Industrial Bivd

Stone Mountain, GA 30083

 
